Name: Commission Regulation (EEC) No 1293/85 of 21 May 1985 amending Regulation (EEC) No 926/85 increasing to 850 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/18 Official Journal of the European Communities 22. 5. 85 COMMISSION REGULATION (EEC) No 1293/85 of 21 May 1985 amending Regulation (EEC) No 926/85 increasing to 850 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 926/85 (4), as amended by Regulation (EEC) No 101 1 /85 Q, opened a standing invitation to tender for the export of 600 000 tonnes of common wheat held by the French intervention agency ; whereas, in a communi ­ cation of 15 May 1985, France informed the Commis ­ sion of the intention of its intervention agency to increase by 250 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 850 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 926/85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 926/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 850 000 tonnes of common wheat to be exported to all thrid countries. 2 . The regions in which the 850 000 tonnes of common wheat are stored are listed in Annex I.' - Article 2 Annex I to Regulation (EEC) No 926/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 100, 10 . 4. 1985, p . 11 . V) OJ No L 108 , 20 . 4. 1985, p . 13 . 22. 5 . 85 Official Journal of the European Communities No L 133/19 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 105 000 Chalons 104 750 Dijon 58 000 Lille 45 000 Nancy 35 000 Toulouse 15 000 Orleans 204 000 Paris 88 250 Ghent 61 000 Bordeaux 25 000 Nantes 20 000 Poitiers 35 000 Rouen 54 000'